 

WAIVER AND FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS WAIVER AND FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Waiver and Amendment”), dated as of May 15,  2020, is entered
into by and among Consolidated Amusement Holdings, LLC, a Nevada limited
liability company (the “Borrower”), the Affiliates of the Borrower identified on
the signature pages hereto (collectively, the “Guarantors”),  the financial
institutions identified on the signature pages hereto (collectively, the
“Lenders”), and Bank of America, N.A., as Administrative Agent, Swingline Lender
and L/C Issuer, with reference to the following facts:

RECITALS

A.    The Borrower, the Guarantors, the Lenders, and Bank of America as
Administrative Agent, Swingline Lender and L/C Issuer are parties to a Second
Amended and Restated Credit Agreement, dated as of March 6, 2020 (the “Credit
Agreement”), pursuant to which the Lenders provide a revolving credit facility
 to the Borrower in an aggregate amount of up to $55,000,000.

B.    As a result of the Coronavirus, COVID-19 events commencing during March
2020,  a Default and Events of Default (collectively, the “Existing Defaults”)
have occurred and are continuing under Sections 8.01(b) and (c) of the Credit
Agreement as the consequence of the Borrower’s breach of the following
provisions of the Credit Agreement:

(i)    Section 6.01(d), due to the Borrower’s untimely delivery to the
Administrative Agent of the business plan and budget for the Borrower’s fiscal
year 2020 (the “2020 Business Plan and Budget”);  

(ii)    Section 6.17, due to the Borrower’s failure to timely make the required
lease payments due April 1, 2020 for any of the Borrower’s theaters (the “April
Lease Payment Default”);

(iii)    Section 6.03(b), due to the Borrower’s failure to deliver written
notice to the Administrative Agent of the adverse impact upon its business due
to the actual closure of its theaters as a result of the Coronavirus, COVID-19
events (the “Coronavirus MAE Matters”); and

(iv)    Section 6.03(a), due to the Borrower’s failure to timely notify the
Administrative Agent of the foregoing Defaults.

C.    The Borrower delivered the 2020 Business Plan and Budget to the
Administrative Agent later than 30 days after notice thereof from the
Administrative Agent to the Borrower, which has resulted in such late delivery
being an Event of Default.  In addition, the Lenders in good faith and
reasonably believe that the Borrower will be unable to cure the April Lease
Payment Default within 30 days after the date of notice of the Default thereof
from the Administrative Agent,  and

1

--------------------------------------------------------------------------------

 

 

that, consequently, the April Lease Payment Default also will become an Event of
Default at the end of the 30-day cure period.

D.    The parties are entering into this Waiver and Amendment by which: (i) the
Lenders will waive each of the Existing Defaults; (ii) the Lenders will extend
the respective deadlines for the Borrower to deliver the annual financial
statements, the quarterly financial statements, and the individual theater
revenue and attendance information required by Sections 6.01(a), (b) and (c) of
the Credit Agreement; (iii) the Lenders will not require the Borrower to comply
with the lease payment affirmative covenant set forth in Section 6.17 of the
Credit Agreement for the months of April 2020, May 2020, June 2020, and July
2020; (iv) the Lenders will not permit the Parent to declare and make cash
dividends or distributions or make other Restricted Payments prior to January 1,
2021; and (v) the Lenders will not require the Borrower to comply with any of
the financial covenants set forth in Sections 7.11(a), (b) and (c) for the
fiscal quarter of the Borrower ended March 31, 2020.

NOW, THEREFORE, the parties hereby agree as follows:

1.    Defined Terms.  Any and all initially capitalized terms used in this
Waiver and Amendment without definition (including, without limitation, in the
recitals to this Waiver and Amendment) shall have the respective meanings set
forth for such terms in the Credit Agreement.

2.    Waiver of Existing Defaults.  The Lenders hereby waive each of the
Existing Defaults.  Such waiver by the Lenders shall constitute a waiver of only
the Existing Defaults, and, except as expressly set forth in Section 4 hereof,
shall not constitute a waiver of the Borrower’s obligation to comply with
Section 6.01(d) or Section 6.17 of the Credit Agreement on any other occasion.

3.    Extension of Deadline for Delivery of Annual Financial Statements,
Quarterly Financial Statements and Individual Theater Information. 
Notwithstanding anything to the contrary set forth in Section 6.01(a),  Section
6.01(b), Section 6.01(c) or Section 6.02(a) of the Credit Agreement, the
Borrower shall deliver each of the following items to the Administrative Agent
no later than May 31, 2020: (i) the annual financial statements and other
information required by Section 6.01(a) of the Credit Agreement for the
Borrower’s fiscal year 2019; (ii) the quarterly financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended March 31, 2020; (iii) the statement of the Borrower’s individual theater
revenue and attendance required by Section 6.01(c) of the Credit Agreement for
the fiscal quarter of the Borrower ended March 31, 2020 and (iv) the
accountant’s certificate required by Section 6.02(a) with respect to the annual
financial statements for the Borrower’s fiscal year 2019.

4.    Temporary Suspension of Lease Payment Obligations Covenant.  The
Borrower’s obligation to comply with Section 6.17 of the Credit Agreement is
hereby suspended through July 31, 2020.  The Borrower’s obligation to comply
with such covenant shall resume on August 1, 2020.

5.    Prohibition of Parent Cash Dividends, Distributions and Other Restricted
Payments.  Notwithstanding anything to the contrary set forth in Section 7.06 of
the Credit 



2

--------------------------------------------------------------------------------

 

 

Agreement, the Parent shall not at any time prior to January 1, 2021 declare and
make cash dividends or distributions or make other Restricted Payments.

6.    Temporary Suspension of Financial Covenant Testing.  The Borrower shall
have no obligation to comply with any of the financial covenants set forth in
Section 7.11 of the Credit Agreement for the Measurement Period ended March 31,
2020 or to deliver a Compliance Certificate with respect to such Measurement
Period pursuant to Section 6.02(b) of the Credit Agreement.  The Borrower’s
obligation to comply with each of such financial covenants shall resume with the
Measurement Period ending June 30, 2020.

7.    General Release.  From and after the effective date of this Waiver and
Amendment, the Borrower and each Guarantor hereby agrees that, without any
further act, the Administrative Agent, each Lender and each other Secured Party
is fully and forever released and discharged from any and all claims for damages
or losses to the Borrower, any Guarantor,  or to any property of the Borrower or
any Guarantor (whether any such damages or losses are known or unknown, foreseen
or unforeseen, or patent or latent), including, without limitation, any tort
claim, demand, action or cause of action of any nature, whatsoever, arising
under or relating to the Credit Agreement or the other Loan Documents or any of
the transactions related thereto, prior to the date hereof, and the Borrower and
each Guarantor hereby waive application of California Civil Code Section
1542.  The Borrower and each Guarantor certify that they have read the following
provisions of California Civil Code Section 1542:

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

The Borrower and each Guarantor understands and acknowledges that the
significance and consequence of this waiver of California Civil Code Section
1542 is that even if the Borrower or such Guarantor should eventually suffer
additional damages arising out of the facts referred to above, it will not be
able to make any claim for those damages.  Furthermore, the Borrower and each
Guarantor acknowledge that they intend these consequences even as to claims for
damages that may exist as of the date of this release but which the Borrower or
such Guarantor does not know exist, and which, if known, would materially affect
the Borrower’s or such Guarantor’s decision to execute this Waiver and
Amendment, regardless of whether the Borrower’s or such Guarantor’s lack of
knowledge is the result of ignorance, oversight, error, negligence, or any other
cause.

8.    Conditions Precedent.    This Waiver and Amendment shall become effective
as of the date first set forth above upon satisfaction of the following
conditions:

(i)    This Waiver and Amendment.  The Administrative Agent shall have received
this Waiver and Amendment, duly executed by the Borrower, the Guarantors, and
each of the Lenders; and



3

--------------------------------------------------------------------------------

 

 

(ii)     Legal Fees and Expenses.  Administrative Agent’s outside counsel shall
have received payment from the Borrower of all outstanding fees and expenses
previously incurred and all fees and expenses incurred in connection with this
Waiver and Amendment,  in each case to the extent invoiced to the Borrower on or
before the date hereof.

9.    Reaffirmation and Ratification.  The Borrower hereby reaffirms, ratifies
and confirms its Obligations under the Credit Agreement and acknowledges that
all of the terms and conditions of the Credit Agreement, except as otherwise
provided herein, remain in full force and effect.

10.    Representations and Warranties.  The Borrower hereby confirms that all
representations and warranties of the Borrower contained in Article V of the
Credit Agreement continue to be true and correct in all material respects after
giving effect to this Waiver and Amendment, except (i) for representations and
warranties which are qualified by the inclusion of a materiality standard, which
representations and warranties shall be true and correct in all respects and
(ii) to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

11.    Events of Default.  Except for the Existing Defaults waived hereunder,
neither any Default nor any Event of Default has occurred and is continuing
under the Credit Agreement.

12.    Integration.  This Waiver and Amendment constitutes the entire agreement
of the parties in connection with the subject matter hereof and cannot be
changed or terminated orally.  All prior agreements, understandings,
representations, warranties and negotiations regarding the subject matter
hereof, if any, are merged into this Waiver and Amendment.

13.    Counterparts.  This Waiver and Amendment may be executed in multiple
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which, taken together, shall constitute but one and the
same agreement.

14.    Governing Law.  This Waiver and Amendment shall be governed by, and
construed and enforced in accordance with, the internal laws (as opposed to the
conflicts of law principles) of the State of New York.

[Rest of page intentionally left blank; signature pages follow]

﻿

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Amendment
by their respective duly authorized officers as of the date first above written.

BORROWER:


CONSOLIDATED AMUSEMENT HOLDINGS, LLC, a  Nevada limited liability company



﻿

By: /s/ Gilbert Avanes

Gilbert Avanes
Chief Financial Officer

﻿

﻿





 

--------------------------------------------------------------------------------

 

 



GUARANTORS:

﻿

CONSOLIDATED ENTERTAINMENT, INC., 

a Nevada corporation

﻿

﻿

By: /s/ Gilbert Avanes

Gilbert Avanes
Chief Financial Officer

﻿

﻿

ANGELIKA FILM CENTER MOSAIC, LLC,

a Nevada limited liability company

﻿

﻿

By: /s/ Gilbert Avanes

Gilbert Avanes
Chief Financial Officer

﻿

﻿

ANGELIKA FILM CENTERS LLC,

a Delaware limited liability company

﻿

﻿

By: /s/ Gilbert Avanes

Gilbert Avanes
Chief Financial Officer

﻿

﻿

﻿

READING CINEMAS NJ, INC., 

a Delaware corporation

﻿

﻿

By: /s/ Gilbert Avanes

Gilbert Avanes
Chief Financial Officer

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

CONSOLIDATED CINEMA SERVICES, LLC,

a Nevada limited liability company

﻿

﻿

By: /s/ Gilbert Avanes

Gilbert Avanes
Chief Financial Officer


﻿

READING MURRIETA THEATER, LLC, 

a Nevada limited liability company

﻿

﻿

By: /s/ Gilbert Avanes

Gilbert Avanes
Chief Financial Officer

﻿

﻿

KAHALA CINEMA COMPANY, LLC, 

a Nevada limited liability company

﻿

﻿

By: /s/ Gilbert Avanes

Gilbert Avanes
Chief Financial Officer

﻿

﻿

KAAHUMANU CINEMAS, LLC,

a Nevada limited liability company

﻿

﻿

By: /s/ Gilbert Avanes

Gilbert Avanes
Chief Financial Officer

﻿

﻿

READING CONSOLIDATING HOLDINGS, INC., 

a Nevada corporation

﻿

﻿

By: /s/ Gilbert Avanes

Gilbert Avanes
Chief Financial Officer

﻿





 

--------------------------------------------------------------------------------

 

 

﻿

ADMINISTRATIVE AGENT AND LENDERS:

﻿

BANK OF AMERICA, N.A.,

as Administrative Agent

﻿

﻿

By:_/s/ Jacob Villere___________________ 

Name:_Jacob Villere___________________

Title:_SVP – Global Commercial Banking__

﻿

﻿

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swingline Lender

﻿

﻿

By:_/s/ Jacob Villere ___________________ 

Name:_Jacob Villere ___________________

Title:_SVP – Global Commercial Banking __

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

BANK OF HAWAII,

as a Lender

﻿

﻿

By:_/s/ Terri L. Okada__________________ 

Name:_Terri L. Okada__________________

Title:_Senior Vice President______________

﻿



 

--------------------------------------------------------------------------------